Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not disclose: receiving contents of a virtual machine of a primary storage at a first point in time. The full snapshot of the virtual machine is then stored on a secondary storage using the received contents of the virtual machine. Causing a creation of one or more cloud storage volumes of the virtual machine. Providing from the secondary storage contents of the full snapshot for storage on the one or more cloud storage volumes, wherein an initial standby version of the virtual machine is generated based on the contents of the full snapshot that is stored on the one or more cloud storage volumes, wherein the one or more cloud storage volumes are torn down after the initial standby version of the virtual machine is generated. Changed data of the virtual machine of the primary storage is received at a second point in time. Storing an incremental snapshot of the virtual machine on the secondary storage using the received changed data. Updating the one or more cloud storage volumes using the incremental snapshot of the virtual machine and causing an image of at least one of the cloud storage volumes to be created for standby deployment of another instance of the virtual machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WISSAM RASHID/Primary Examiner, Art Unit 2195